284 S.E.2d 716 (1981)
Bessie BARNES, Employee-Plaintiff,
v.
O'BERRY CENTER, Employer, Self-Insured Carrier Defendant.
No. 8110IC429.
Court of Appeals of North Carolina.
December 15, 1981.
*717 Thigpen, Blue & Stephens by Cressie H. Thigpen, Jr., and Ralph L. Stephens, Raleigh, for plaintiff-appellant.
Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Ralf F. Haskell, Raleigh, for defendant-appellee.
VAUGHN, Judge.
Plaintiff's appeal challenges the sufficiency of the Commission's findings to support its conclusion of law. We agree that the Commission has failed to make definitive findings as required by statute, and, therefore, remand the cause.
To establish a claim for additional benefits, plaintiff must prove she continues to suffer from a compensable injury which impairs her wage-earning capacity. Morgan v. Furniture Industries, Inc., 2 N.C. App. 126, 162 S.E.2d 619 (1968). The Commission is not required to make findings of fact as to each question raised by the evidence, but it is required to make specific findings pertaining to these crucial facts upon which plaintiff's claim rests. Smith v. Construction Co., 27 N.C.App. 286, 218 S.E.2d 717 (1975).
Our courts have consistently held that mere recitals of medical expert opinion are not sufficiently specific to enable a reviewing court to judge the propriety of the Commission's order. Harrell v. Stevens & Co., ___ N.C.App. ___, 284 S.E.2d 343 (1981); Moore v. Stevens & Co., 47 N.C. App. 744, 269 S.E.2d 159, cert. denied, 301 N.C. 401, 274 S.E.2d 226 (1980); Gaines v. Swain & Son, Inc., 33 N.C.App. 575, 235 S.E.2d 856 (1977). Findings of Fact Nos. 3 and 4, therefore, cannot properly form the basis of the denial of benefits.
Defendant argues that Finding of Fact No. 6, however, is specific and a sufficient basis for the Commission's order. We disagree.
Plaintiff contends that the present pain in her back and legs is the result of the compensable injury she suffered on 11 December 1974. She further argues that the pain prevents her from sitting or standing, and she is therefore unable to engage in gainful employment. Finding of Fact No. 6 is contrary to plaintiff's claim but so general it fails to inform the reviewing court on what ground the Commission is denying the existence of additional disability. It, therefore, cannot justify the Commission's award.
The finding appears almost immediately after two findings that plaintiff's pain has an emotional basis. A reasonable inference, therefore, is that the Commission has found plaintiff does not have any additional disability simply because it finds her pain is not caused by any physical complications of her earlier injury. This Court, however, has held that if an employee receives an injury which is compensable and the injury causes her to become so emotionally disturbed that she is unable to work, she is entitled to compensation. Fayne v. Fieldcrest Mills, Inc., ___ N.C.App. ___, 282 S.E.2d 539 (1981). Accord, Snead v. Mills, Inc., 8 N.C.App. 447, 174 S.E.2d 699 (1970).
Another possible inference from Finding No. 6 is that plaintiff has not proved a causal relationship between her present pain and the compensable injury of December, 1974. See Fayne v. Fieldcrest Mills, Inc., supra. A third inference is that plaintiff is not additionally disabled because she has suffered no wage-earning impairment. See Burton v. Blum & Son, 270 N.C. 695, 155 S.E.2d 71 (1967). Denial of compensation based on plaintiff's failure to prove either of these facts is proper. See Moore v. Stevens & Co., supra.
"The findings of fact of the Industrial Commission should tell the full story of the event giving rise to the claim for compensation." Thomason v. Cab Co., 235 N.C. *718 602, 605, 70 S.E.2d 706, 709 (1952). Such specific findings are crucial if the reviewing court is to ascertain whether the findings of fact are supported by evidence and whether they in turn support the conclusions of law reached. Cannady v. Gold Kist, 43 N.C. App. 482, 259 S.E.2d 342 (1979). For the reasons stated, the opinion and award of the Commission is vacated, and the cause is remanded for more definitive findings and conclusions based on the evidence in the present record.
Vacated and Remanded.
WEBB and HILL, JJ., concur.